Title: From Thomas Jefferson to Thomas Ritchie, 5 November 1825
From: Jefferson, Thomas
To: Ritchie, Thomas


Dear Sir
Monticello
Nov. 5. 25
The Report of the Rector and Visitors is always prepared and ready to be rendered the 2d week in October, and might then be sent to the Governor but that  the interval thence to the meeting of the legislature is so long, that things may arise rendering supplementary information necessary in the letter accompanyint it. I will take care to send it however a week or two before handI am glad you are satisfied with our University. I look to it myself as the instrument of restoring to us the respect of the union heretofore possessed, and now lost by the neglect of education. and as preparing functionaries to govern us with wisdom in future. I think that in a dozen years it’s effect will be sensible in the legislature and government generally. I shall not live to see it, but have some enjoyment of it by anticipation.Accept the assurance of my great esteem and respectTh: Jefferson